DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,8,10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly et al. (2016/0003381) in view of Thompson et al. (9,962,750).  Regarding claims 1 and 13, Kiraly discloses a method and apparatus for forming a pipe tubular reinforcement (45; Fig. 1) comprising; a first feeder (17) configured to unwind a first tape (1), a profiler apparatus having at least an upstream profiling stage (19,20) configured to receive the first tape (1) from the first feeder (17) and to profile the first tape to form a pre-profiled first tape (41).  Kiraly discloses a second feeder (18) configured to unwind a second tape (2), an intermediate joining stage (23) configured to receive the second tape from the second feeder and configured to join the pre-formed first tape and the second tape ([0066], lines 8-10) and at least a downstream profiling stage (24,25) configured to jointly profile the first tape and the second tape ([0066], lines 10 and 11) received from the intermediate joining stage (23) and form a combined profiled strip (30; Fig. 6).  Regarding claim 2, Kiraly discloses that the intermediate joining stage (23) comprising a first and second roller (Fig. 6) configured to direct and support the first and second tapes as they are moved to the downstream profiling stage (24,25).  Regarding claim 3, the upstream profiling stage (19,20) and downstream .
Kiraly does not disclose that the second tape is a flat (unprofiled tape) that is provided to the intermediate joining stage.  Thompson teaches forming a pipe tubular reinforcement (Fig. 5) wherein a first tape (50) is fed from a first feeder (30) and is profiled in an upstream profiler (56) and a second tape (42) which is provided as an unprofiled flat tape (col. 4, lines 18-20) is fed from a second feeder (61) and the first and second tape are joined downstream (40; Fig. 4). Regarding claims 8 and 10, Thompson discloses a pair of opposed guiding rollers (167; col. 4, lines 27-32) for guiding the second tape from an unwinder spool (61) to a profiling stage (40).   It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to supply and guide the second tape of Kiraly as a flat tape as taught by Thompson in order to jointly profile a pre-formed first tape and flat second tape in a downstream profiling stage.
Claims 4-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly in view of Thompson and further in view of Jung et al. (WO 2015/121424).  Kiraly does not disclose that the downstream profiling stage rollers (24,25) have an interspace with first and second regions.  Jung teaches a downstream profiling stage (102,104; Fig. 9) comprising a first region (at 34,44; Fig. 9) for jointly deforming a first tape (top tape; Fig. 9) and a second tape (bottom tape; Fig. 9) and a second region (111) configured to only deform the first tape, a third region (where 46 is pointing and to .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly in view of Thompson and further in view of Lombardi (3,487,537).  Regarding claim 7, Kiraly discloses that profiled rollers (19,20) are constructed to form the first tape ([0066], lines 5 and 6) but does not disclose a lateral roll profile.  Lombardi teaches edge forming rollers (22,23) which are constructed to bend an edge (25,26) of a tape (17) feed from an unwinder (15).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the profiled rollers of Kiraly with a lateral deforming surface as taught by Lombardi in order to bend an edge of the first tape into a desired edge profile prior to joining the tape.
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly in view of Thompson and further in view of Lipp (4,081,981).  Kiraly does not disclose a brake.  Lipp teaches that a brake (33) is urged against a tape (13) which is fed from an unwinder (7) toward guide rolls (10) in a tubular reinforcement making machine.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide Kiraly with a strip brake as taught by Lipp in order to control a dispensing and unwinding of the strip from the unwinder.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725